U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2007. o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from N/A to N/A Commission File No. 0-52556 Card Activation Technologies, Inc. (Name of small business issuer as specified in its charter) Delaware 20-5769015 State of Incorporation IRS Employer Identification No. 53 West Jackson Blvd., Suite 1618 Chicago,
